         Case 1:21-cv-00475-LAK Document 55 Filed 02/18/21 Page 1 of 3




                         THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


 MAZON: A Jewish Response to Hunger, et al.

                  Plaintiffs

        vs.                                                    Case No. 21-cv-00475-LAK

 U.S. Department of Health and Human Services, et
 al.

                  Defendants.


                          MOTION FOR ADMISSION PRO HAC VICE

       Under Rule 1.3 of the Local Rules of this Court, I, Richard B. Katskee, move this Court

for admission to practice pro hac vice as counsel for plaintiffs MAZON: A Jewish Response to

Hunger, Services & Advocacy for GLBT Elders, The New York City Gay and Lesbian Project,

Ark of Freedom Alliance, Freedom From Religion Foundation, American Atheists, and Hindu

American Foundation in the above-captioned action.

       I am a member in good standing of the bars of the District of Columbia and the State of

Maryland. There are no pending disciplinary proceedings against me in any state or federal court.

I have never been convicted of a felony. I have never been censured, suspended, disbarred, or

denied admission or readmission by any court. I have attached the declaration required under

Local Rule 1.3.




                                               1
        Case 1:21-cv-00475-LAK Document 55 Filed 02/18/21 Page 2 of 3




Dated: February 18, 2021                  Respectfully submitted,


                                          _/s/ Richard B. Katskee_______________

                                          Richard B. Katskee
                                          AMERICANS UNITED FOR SEPARATION OF
                                          CHURCH AND STATE
                                          1310 L St. NW, Suite 200
                                          Washington, DC 20005
                                          Phone: (202) 466-3234
                                          Fax: (202) 466-3353
                                          katskee@au.org




                                      2
         Case 1:21-cv-00475-LAK Document 55 Filed 02/18/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that, on the same day that I electronically filed the foregoing document, I served

it and all attachments by e-mail to Peter Aronoff (Peter.Aronoff@usdoj.gov), counsel for all the

defendants, who has consented to accept service by e-mail.

                                                     /s/ Richard B. Katskee
                                                     Richard B. Katskee
                                                     AMERICANS UNITED FOR SEPARATION OF
                                                     CHURCH AND STATE
                                                     1310 L St. NW, Suite 200
                                                     Washington, DC 20005
                                                     Phone: (202) 466-3234
                                                     Fax: (202) 466-3353
                                                     katskee@au.org




                                                 3
